FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of May 2015 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Immediate Report filed by the Registrant with the Israeli Securities Authority on May 11, 2015 attaching a pro forma report of the Registrant pursuant to Regulation 9A(A1) of the Securities Laws regulations (Periodic and Immediate Reports), 1970and following the commencement by the Registrant, as of February 12, 2015, to consolidate of the financial statements of Pocared Diagnostics Ltd.Further details are contained in the Registrant's Form 6-K filed on February 12, 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By:/s/ Yaron Elad Yaron Elad VP & CFO Dated:May 11, 2015 3 May 11, 2015 Elron Electronic Industries Ltd. (the "Company" or "Elron") Additional information regarding the Annual Consolidated Pro-forma Financial Statements for December 31, 2014 The company is pleased to present the consolidated pro-forma financial statements as of December 31, 2014 ("Pro-Forma Financial Statements") and additional information regarding these statements. The Pro-Forma Financial Statements are based upon the consolidated financial statements of the Company as of December 31, 2014 and retroactive consolidation of the financial data of Pocared Diagnostics Ltd. ("Pocared") for the relevant reporting periods, pertaining to Pocared's operations only and taking into consideration the Pro-Forma assumptions, as detailed in Note 3 to the Pro-Forma Financial Statements. Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice. The system's first application is diagnosis of Urinary Tract Infection. Prior to its initial consolidation in February 2015, as detailed below, the investment in Pocared was accounted for under the equity method of accounting. In February 2015, Elron and other shareholders invested in Pocared an amount of $5,000 thousand in consideration for Preferred G shares and warrants to purchase additional Preferred G shares (Elron's share was approximately $4,450 thousand). Following the completion of this investment, Elron's holding in Pocared's outstanding shares increased to approximately 53.3%, and to approximately 50.1% on a fully diluted basis, and for the first time, Elron was granted the right to appoint a majority of the directors serving on the Board of Directors of Pocared. As a result, beginning February 2015, Pocared became a consolidated company. The purchase consideration of the business combination as of the date of initial consolidation was estimated at approximately $15,250 thousand and included an approximately $4,450 thousand cash payment as well as an amount of approximately $10,800 thousand representing the fair value of the Company's investment on the date control was obtained. The fair value of non-controlling interests was estimated at the date of initial consolidation at approximately $5,400 thousand. As a result, at the time of the business combination an intangible asset attributed mostly to IPR&D in the amount of $14,400 thousand was recognized. The amortization of this asset will commence when sales from the relevant development will start. The depreciation rate will be determined based on an estimation of the timing sales are expected from this development. The main impact of the consolidation of Pocared's financial statements on the pro-forma statements of income, is a decrease in line item equity in losses of associates, net mainly on account of an increase in line item research and development expenses, net and general and administrative expenses, as well as an increase in the pro-forma statement of financial position in line item intangible assets, net and non-controlling interests. Elron's main pro-forma operating results For the year ended December 31, ($ thousands, except per share data) Audited Net income attributable to Elron's shareholders Net income (loss) per share attributable to Elron's shareholders ) The income and loss attributable to Elron's shareholders mainly comprises of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses, IV) tax benefit (taxes on income) : Year ended December 31, ($ thousands) Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) ) ) Excess cost amortization ) ) ) Income (expenses) from impairment of investments in Group Companies and financial assets ) ) Total ) ) ) Gain from exit transactions, changes in holdings, and revaluation of investments Corporate operating expenses ) ) ) Tax benefit (taxes on income) ) Other ) ) ) Net income attributable to shareholders Most of Elron's group companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as Elron's group companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The pro-forma loss Elron recorded in 2014 in respect of its share in the net losses of group companies (net of non-controlling interest) resulted mainly from the losses of Pocared, RDSeed Ltd. ("RDSeed"), BrainsGate Ltd. ("BrainsGate") and CartiHeal (2009) Ltd. ("CartiHeal"). The pro-forma loss Elron recorded in 2013 in respect of its share in the net losses of group companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate, CartiHeal and RDSeed and it was partially offset by Elron's share of the net profit of Given Imaging Ltd. ("Given"). The pro-forma loss Elron recorded in 2012 in respect of its share in the net losses of group companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate, NuLens Ltd., Kyma Medical Technologies Ltd. and RDSeed and it was partially offset by Elron's share of the net profit of Given Imaging. Analysis of the pro-forma consolidated statements of profit and loss: The pro-forma operating expenses (including research and development, general and administrative and selling and marketing expenses), in the years 2014, 2013 and 2012 amounted to $20,826, $22,239 and $22,033 thousand, respectively, and mainly included research and development expenses, net and general and administrative expenses of Elron's and consolidated companies' corporate operations. Pocared's operating expenses in the years 2014, 2013 and 2012 amounted to $10,332, $10,572 and $7,069 thousand, respectively. The increase in loss in 2014 and 2013 compared with 2012 was mainly due to the progress in Pocared's diagnostic trial and also from expenses resulting from the process of improving the sample processing procedure of the system Pocared is developing. It should be noted that pro-forma data, by their nature, are based on estimations (see Note 3 to the Pro-Forma Financial Statements) and therefore the pro-forma data and any additional information given in this report should not be considered to reflect the actual or future results of the group after the completion of the transaction. Sincerely, Elron Electronic Industries Ltd ELRON ELECTRONIC INDUSTRIES LTD. PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2014 U.S. DOLLARS IN THOUSANDS INDEX Page Auditors' Report to the Pro-forma Consolidated Statements 2 Pro-forma Consolidated Statements of FinancialPosition 3 - 4 Pro-forma Consolidated Statements of Profit or Loss 5 Pro-forma Consolidated Statements of Comprehensive Income 6 Notes to Pro-forma Consolidated Financial Statements 7- 8 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 6706703, Israel Tel: +972-3-6232525 Fax: +972-3-5622555 ey.com AUDITORS' REPORT To the Shareholders of Elron Electronic Industries Ltd. We have audited the accompanying pro forma consolidated statement of financial position of Elron Electronic Industries Ltd. (the "Company") and its subsidiaries as of December 31, 2014, and the related pro forma consolidated statements of profit or loss and other comprehensive income for each of the three years in the period ended December 31, 2014. These pro forma financial statements are the responsibility of the Company's board of directors and management. Our responsibility is to express an opinion on these pro forma financial statements based on our audit. We did not audit the financial statements of certain companies accounted for at equity, the investments in which amounted to $ 0.9 million as of December31, 2014 and the Company’s share of their earnings (losses) amounted to ($ 0.6) million, $ 2.9 million and $ 4.4 million for the years ended December 31, 2014, 2013 and 2012, respectively. These financial statements were audited by other auditors whose reports have been furnished to us, and our opinion, insofar as it relates to the amounts included for those companies, is based solely on the reports of the other auditors. We conducted our audit in accordance with generally accepted auditing standards in Israel, including those prescribed by the Auditor's Regulations (Auditor's Mode of Performance), 1973. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the pro forma financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the pro forma financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the board of directors and management, as well as evaluating the overall pro forma financial statement presentation. We believe that our audit and the reports of other auditors provide a reasonable basis for our opinion. In our opinion, based on our audit and the reports of other auditors, the pro forma financial statements referred to above present fairly, in all material respects, the financial position of the Company and its subsidiaries as of December31, 2014, and the results of their pro forma consolidated operations for each of the three years in the period ended December 31, 2014, in conformity with International Financial Reporting Standards ("IFRS"), with Regulation 9a to the Israeli Securities Regulations (Periodic and Immediate Reports), 1970, and with the policies presented in Note3 to the pro forma consolidated financial statements. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER May 11, 2015 A Member of Ernst & Young Global - 2 - ELRON ELECTRONIC INDUSTRIES LTD. PRO-FORMA CONSOLIDATED STATEMENTS OF FINANCIAL POSITION December 31, 2014 Actual data Pro-forma adjustments Pro-forma data $ thousands ASSETS CURRENT ASSETS: Cash and cash equivalents Bank deposits - Accounts receivable NON-CURRENT ASSETS: Investments in associates ) Other investments measured at fair value - Property, plant and equipment, net 79 Intangible assets, net Total assets The accompanying notes are an integral part of the pro-forma consolidated financial statements. - 3 - ELRON ELECTRONIC INDUSTRIES LTD. PRO-FORMA CONSOLIDATED STATEMENTS OF FINANCIAL POSITION December 31, 2014 Actual data Pro-forma adjustments Pro-forma data $ thousands LIABILITIES AND EQUITY CURRENT LIABILITIES: Trade payables Other accounts payable EQUITY ATTRIBUTABLE TO EQUITY HOLDERS OF THE COMPANY: Share capital - Share premium - Capital reserves - Accumulated deficit ) ) Non-controlling interests Total equity Total liabilities and equity The accompanying notes are an integral part of the pro-forma consolidated financial statements. May 11, 2015 Date of approval of the financial statements Ehud Rassabi Director *) Ari Bronshtein CEO Yaron Elad CFO * Authorized by the board of directors to sign these financial statements in lieu of the chairman of the board. - 4 - ELRON ELECTRONIC INDUSTRIES LTD. PRO-FORMA CONSOLIDATED STATEMENTS OF PROFIT OR LOSS Year ended December 31, Actual data Pro-forma adjustments Pro-forma data Actual data Pro-forma adjustments Pro-forma data Actual data Pro-forma adjustments Pro-forma data $ thousands, except per share data Revenues: Revenues from sales - 97 - 97 - - - Gain from disposal and revaluation of investees and changes in holdings, net - - - Financial income 3 23 43 3 23 43 Expenses: Cost of sales - 59 - 59 - - - Research and development expenses, net Selling and marketing expenses General and administrative expenses Company's shares of losses of associates, net ) ) ) Financial expenses 17 Other expenses (income), net - ) - ) ) - ) Income (loss) before taxes on income ) Tax benefit (taxes on income) Net income (loss) Attributable to: Equity holders of the Company ) ) ) Non-controlling interests ) Net earnings (loss) per share attributable to the equity holders of the Company (in U.S. dollars) Basic and diluted net earnings (loss) The accompanying notes are an integral part of the pro-forma consolidated financial statements. - 5 - ELRON ELECTRONIC INDUSTRIES LTD. PRO-FORMA CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Year ended December 31, Actual data Pro-forma adjustments Pro-forma data Actual data Pro-forma adjustments Pro-forma data Actual data Pro-forma adjustments Pro-forma data $ thousands Net income (loss) Other comprehensive income (loss) (net of tax effect): Amounts that will not be reclassified subsequently to profit or loss: Loss from changes in fair value of financial assets measured at fair value through other comprehensive income, net ) - ) ) - ) ) - ) Group's share of other comprehensive income (loss), net of companies accounted for at equity - - - ) - ) - Total loss that will not be reclassified subsequently to profit or loss ) - ) ) - ) ) - ) Amounts that will be reclassified or that are reclassified to profit or loss when specific conditions are met: Adjustments arising from translating financial statements of foreign operations - ) - ) Disposal of foreign operations classified to the statement of profit or loss - 80 - 80 Total income that will be reclassified to profit or loss when specific conditions are met - 26 - 26 Total other comprehensive loss ) - ) ) - ) ) - ) Total comprehensive income (loss) Attributable to: Company's shareholders ) ) ) 70 Non-controlling interests ) The accompanying notes are an integral part of the pro-forma consolidated financial statements. - 6 - ELRON ELECTRONIC INDUSTRIES LTD. NOTES TO PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS NOTE 1:-GENERAL Pocared Diagnostics Ltd. ("Pocared"), an Israeli company, is developing a real-time and automated system for infectious diseases diagnosis using optical technology. As of December 31, 2014 Elron held approximately 50% of Pocared's outstanding shares and Pocared was accounted for under the equity method of accounting. As mentioned in Note 3.B.4.b) to the annual consolidated financial statements of Elron Electronic Industries Ltd. ("Elron" or "the Company") as of December 31, 2014, in February 2015, Elron and other shareholders invested in Pocared an amount of $5,000 thousand in consideration for Preferred G shares and warrants to purchase additional Preferred G shares (Elron's share is approximately $4,450 thousand). Following the completion of this investment, Elron's holding in Pocared's outstanding shares increased to approximately 53.3%, and to approximately 50.1% on a fully diluted basis. Following this investment, and for the first time, Elron was granted the right to appoint a majority of the directors serving on the Board of Directors of Pocared. As a result, beginning February 2015, Pocared became a consolidated company. Obtaining control over Pocared is a pro-forma event, as defined in the Israel Securities Regulations (Periodic and Immediate Reports), 1970 ("the Regulations"). The pro-forma consolidated financial statements of Elron as of December 31, 2014 ("the Pro-forma Statements") reflect the impact of the pro-forma event on the Company's consolidated financial position and results of operations under the assumption that Pocared's financial statements were consolidated in Elron's financial statements in periods prior to the business combination, in accordions with Note 2 and 3 below. As a result of the initial consolidation of Pocared in the Pro-forma Statements, Elron recorded a pro-forma gain (that was recognized as a part of the retained earnings balance as of December 31, 2014, and not as a part of the pro-forma statements of income) in the amount of approximately $9,100 thousand with respect to the re-measurement of the fair value of Elron's shareholdings in Pocared prior to the consolidation (i.e. fair value, less the carrying amount of the investment in Pocared). The impact on the assets and liabilities in the Company's pro-forma consolidated statement of financial position as of December 31, 2014 was as follows: Values recognized upon initial consolidation $ thousands Cash and cash equivalents Other accounts receivable Property, plant and equipment, net Intangible assets, net Trade payables ) Other accounts payable ) Non-controlling interests ) Purchase consideration - 7 - ELRON ELECTRONIC INDUSTRIES LTD. NOTES TO PRO-FORMA CONSOLIDATED FINANCIAL STATEMENTS NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies adopted in the preparation of the Pro-forma Statements are consistent with those followed in the preparation of the Company's consolidated financial statements. NOTE 3:-THE PRO-FORMA ASSUMPTIONS The following bears on the Pro-forma Statements: 1. The Pro-forma Statements are meant to reflect the consolidated financial statements of the Company together with the financial statements of Pocared. 2. According to the provisions of the Regulations, the pro-forma statement of financial position was presented based on the assumption that the pro-forma event occurred on December 31, 2014. The pro-forma consolidated statements of income and the pro-forma consolidated statements of comprehensive income are presented based on the assumption that the transaction took place on January 1, 2012. 3. Excess costs attributed to IPR&D created from obtaining control over Pocared, are not amortized in the pro-forma statement of income. The amortization will commence when sales from the relevant development will start. The depreciation rate will be determined based on an estimation of the timing sales are expected from this development. 4. The gain from the fair value re-measurement of Elron's holdings in Pocared prior to the initial consolidation, which was recorded in the Consolidated Financial Statements as a gain in the statement of income, was recorded in the pro-forma consolidated statement of financial position as of December 31, as part of the retained earnings balance. 5. The transaction was financed with the Company's cash resources. - 8 -
